ICJ_075_LandIslandMaritimeFrontier_SLV_HND_1987-05-29_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER OF 29 MAY 1987

1987

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU DIFFEREND FRONTALIER
TERRESTRE, INSULAIRE ET MARITIME

(EL SALVADOR/HONDURAS)

ORDONNANCE DU 29 MAI 1987
Official citation:

Land, Island and Maritime Frontier Dispute (El Salvador/Honduras),
Order of 29 May 1987, I.C.J. Reports 1987, p. 176.

Mode officiel de citation:

Différend frontalier terrestre, insulaire et maritime (El Salvador/Honduras),
ordonnance du 29 mai 1987, C.I.J. Recueil 1987, p. 176.

 

Sales number 5 3 3
N° de vente :

 

 

 
1987
29 May
General List
No. 75

176

INTERNATIONAL COURT OF JUSTICE
YEAR 1987

29 May 1987

CASE CONCERNING THE LAND, ISLAND AND
MARITIME FRONTIER DISPUTE

(EL SALVADOR/HONDURAS)

ORDER

Present: Judge SETTE-CAMARA, President of the Chamber; Judges Ova,
Sir Robert JENNINGS; Judges ad hoc VALTICOS, VIRALLY; Regis-
trar VALENCIA-OSPINA.

The Chamber of the International Court of Justice formed to deal with
the above-mentioned case,

Composed as above,
After deliberation,

Having regard to Article 48 of the Statute of the Court and to Arti-
cles 44, 46 and 92 of the Rules of Court,

Makes the following Order:

Having regard to the Special Agreement concluded on 24 May 1986
between the Republic of El Salvador and the Republic of Honduras for
the submission to a chamber of the Court of a land, island and maritime
frontier dispute between the two States,

Having regard to the Order of 8 May 1987 by which the Court decided
to accede to the request of the Parties to form a special chamber of five
judges to deal with the case, and declared the present chamber to have
been duly constituted,

Whereas by Article 3, paragraph 1 fa), of the Special Agreement the
Parties request that the written proceedings consist of a Memorial to be

4
177 DISPUTE (EL SALVADOR/HONDURAS) (ORDER 29 V 87)

filed by each of the Parties no later than ten months after the notification
of the Special Agreement, a Counter-Memorial to be filed by each of the
Parties no later than ten months after receipt of the Memorial, and a
Reply to be filed by each of the Parties no later than ten months after
the receipt of the Counter-Memorial; and whereas the Special Agreement
further provides that the Court may authorize or direct that Rejoinders be
filed if the Parties are so agreed or if the Court decides, proprio motu or at
the request of one of the Parties, that such pleadings are necessary;

Whereas by a joint letter, signed on behalf of the two Parties and dated
11 December 1986, the Parties requested a postponement of the time-limit
for the filing of the first pleading; and whereas by further communi-
cations received on 26 May 1987 the Parties informed the Court that
they had agreed on the following dates for the filing of pleadings: 1 June
1988 for the Memorials; 1 February 1989 for the Counter-Memorials;
1 August 1989 for the Replies;

Having regard to the Order made by the Court on 27 May 1987 by which
it fixed 1 June 1988 as the time-limit for the Memorials, and reserved the
subsequent procedure for further decision;

Whereas the Parties are in agreement that Counter-Memorials and
Replies will be necessary for the due hearing and determination of the
case;

THE CHAMBER
Authorizes the filing of Counter-Memorials and Replies in the present
case as contemplated by the Special Agreement;

Fixes | February 1989 as the time-limit for the filing by each of the
Parties of a Counter-Memorial and 1 August 1989 as the time-limit for
the filing by each of the Parties of a Reply;

And reserves the subsequent procedure for further decision.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twenty-ninth day of May, one thousand
nine hundred and eighty-seven, in three copies, one of which will be
placed in the archives of the Court, and the others transmitted to the Gov-
ernment of El Salvador and to the Government of Honduras, respectively.

(Signed) José SETTE-CAMARA,
President of the Chamber.

(Signed) Eduardo VALENCIA-OSPINA,
Registrar.
